                                                                                 US DISTRICT COURT
                                                                               WESTERN DIST ARKANSAS
                                                                                       FILED

                                                                                    MAYO 3 2019
                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS                        DOUGLAS F. YOUNG, Clerk
                                                                                By
                                FORT SMITH DIVISION                                     Deputy Clerk




REBECCA MCPHERSON                                                              PLAINTIFF

       V.                             CIVIL NO. 2:17-cv-2229-MEF

NANCY A. BERRYHILL, Commissioner
Social Security Administration                                                 DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       Pending now before this Court is Plaintiffs Motion for Attorney Fees Under the Equal

Access to Justice Act ("EAJA"). (ECF Nos. 20, 21). The Defendant has filed a response and the

matter is now ripe for resolution. (ECF No. 23).

       On March 16, 2016, Plaintiff filed a motion for attorney's fees and costs under 28 U.S.C.

§ 2412, the Equal Access to Justice Act (hereinafter "EAJA"), requesting $6,885.60 representing

a total of8.85 attorney hours for work performed in 2017 at an hourly rate of$192.00 and 29.40

attorney hours at an hour rate of$196.00 for work performed in 2018 and 2019. (ECF No. 20-1).

On March 25, 2019, the Defendant filed a response objecting only to the timeliness of the

Plaintiff's motion. (ECF No. 23).

       A party may file for attorney fees under the EAJA within 30 days of final judgment. 28

U.S.C. § 2412(d)(l)(B). A final judgment, for purposes of the EAJA, is one that is "final and not

appealable." 28 U.S.C. § 2412(d)(2)(G). Where, as here, the United States Government is a party

to proceedings, the appeal period runs for 60 days from the entry of a judgment. See Fed. R. App.

P. 4(a)(l)(B). Thus, a request for an award of attorney fees under the EAJA may be filed up until

30 days after the judgment becomes "not appealable," i.e., 30 days after the 60-day time for appeal

has ended.
       In the present case, this Court remanded the case pursuant to the Administration's Motion

for Sentence Four Remand on February 14, 2019. (ECF No. 19). As such, the Judgment became

final and not appealable on April 15, 2019. While we agree that Plaintiffs motion, when filed,

was premature, the deadline for filing an appeal has now passed and the Defendant addressed the

merits of the Plaintiffs motion in its response. Accordingly, the Court finds that dismissing the

matter and requiring the Plaintiff to refile the same exact motion, given these circumstances, would

be inefficient. For future reference, however, Plaintiffs counsel is reminded of the time provisions

found in 28 U.S.C. § 2412(d)(2)(G) and Rule 4(a)(l)(B) of the Federal Rules of Appellate

Procedure and will be expected to abide by them.

       Therefore, after reviewing the Plaintiffs motion and the Administration's response, it is

the opinion of the undersigned that the Plaintiff is entitled to a fee award in this case. The record

clearly shows that she is the prevailing party; the government's decision to deny benefits was not

"substantially justified;" the hourly rate requested for attorney hours does not exceed the CPI for

any year in question; and, the time asserted to have been spent in the representation of the Plaintiff

before the district court is reasonable. See Jackson v. Bowen, 807 F .2d 127, 128 (8th Cir. 1986)

(burden is on the Commissioner to show substantial justification for the government's denial of

benefits); Johnson v. Sullivan, 919 F.2d 503 (8th Cir. 1990) (the hourly rate may be increased

when there is "uncontested proof of an increase in the cost of living sufficient to justify hourly

attorney's fees of more than $75.00 an hour); and, Allen v. Heckler, 588 F.Supp. 1247 (W.D.N.Y.

1984) (in determining reasonableness, court looks at time and labor required; the difficulty of

questions involved; the skill required to handle the problems presented; the attorney's experience,

ability, and reputation; the benefits resulting to the client from the services; the customary fee for

similar services; the contingency or certainty of compensation; the results obtained; and, the
                                                  2
amount involved). As such, the undersigned finds that the Plaintiff is entitled to an attorney's fee

award under EAJA in the amount of $6,885.60.

       Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596 (2010), the EAJA fee award should be

made payable to Plaintiff. As a matter of practice, however, an EAJA fee made payable to Plaintiff

may properly be mailed to Plaintiffs counsel.

       The parties are reminded that, in order to prevent double recovery by counsel for the

Plaintiff, the award herein under the EAJA will be taken into account at such time as a reasonable

fee is determined pursuant to 42 U.S.C. § 406.

       Accordingly, the Plaintiff is awarded the sum of $6,885.60 for attorney's fees pursuant to

the EAJA, 28 U.S.C. § 2412.

       Dated this. 3 ~y of May. 2019.




                                              P. K. HOLMES, III
                                              U.S. DISTRICT JUDGE




                                                 3
